Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-QSB/A (Amendment No. 1) (Mark One) [ X ] QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2007 [] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from: to Commission file number: 000-51294 METAMORPHIX, INC. (Exact name of registrant as specified in its charter) Delaware 52-1923417 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification No.) 8000 Virginia Manor Road, Suite 140, Beltsville, Maryland (Address of principal executive offices) (Zip Code) Registrant's telephone number, including area code: 301-617-9080 Check whether the issuer (1) filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes : No  Check whether the registrant is a shell company (as defined in Exchange Act Rule 12b-2). Yes  No : State the number of shares outstanding of each of the issuer's classes of common equity, as of the latest practicable date. Class Outstanding as of May 1, 2007 Common Stock, $.001 par value 21,081,891 Shares Transitional Small Business Disclosure Format (Check one): Yes o No x Page No. RESTATEMENT  EXPLANATORY NOTE 3 PART I. FINANCIAL INFORMATION ITEM 1. Consolidated Condensed Financial Statements (Unaudited) Consolidated Condensed Balance Sheets as of March 31, 2007 (restated) and December 31, 2006 7 Consolidated Condensed Statements of Operations for the Three Months Ended March 31, 2007 (restated) and 2006 (restated) 8 Consolidated Condensed Statements of Cash Flows for the Three Months Ended March 31, 2007 (restated) and 2006 (restated) 9 Notes to Consolidated Condensed Financial Statements 10 ITEM 2. Management's Discussion and Analysis or Plan of Operation 21 ITEM 3 Controls and Procedures 25 PART II. OTHER INFORMATION ITEM 1. Legal Proceedings 25 ITEM 2. Unregistered Sales of Equity Securities and Use of Proceeds 26 ITEM 3. Defaults Upon Senior Securities 26 ITEM 6. Exhibits 26 SIGNATURES 27 2 RESTATEMENT  EXPLANATORY NOTE MetaMorphix, Inc. (the Company) is filing this Amendment No. 1 to its Quarterly Report on Form 10-QSB/A (Amendment No. 1), which was originally filed on May 18, 2007, in order to restate the consolidated condensed financial statements to correct errors found during the period from January 1, 1999 through March 31, 2007. As discussed in Note 11 to the Consolidated Condensed Financial Statements, MetaMorphix and its audit committee concluded that MetaMorphix should restate its consolidated balance sheet at March 31, 2007, and its consolidated statements of operations and cash flows for the three months ended March 31, 2007 and 2006 to correct the following errors: 1. We used the Black-Scholes option valuation model for the valuation of warrants issued to non-employees from January 1, 1999 through March 31, 2007. The expected life assigned to these transferable warrants, which is an input to the Black-Scholes option valuation model, was less than the contractual life of the warrant. We based the expected life of the warrants on the assumption that the warrants would be exercised prior to it expiration. Upon further reflection and review of accepted valuation techniques and practices and the relevant accounting guidance, it was determined that the contractual life should have been used as an input. 2. In 2004, holders of our 8% Secured Convertible Promissory Notes and our 10.9% Secured Convertible Promissory Notes converted principal and interest into shares of our Series F Convertible Preferred Stock and warrants to purchase shares of our common stock. This transaction was originally accounted for as an induced conversion. After further review of the appropriate guidance, it was determined that this conversion should have been accounted for as an extinguishment of the notes. This transaction generated a loss on extinguishment. 3. In 2004, holders of our various Series C, D, & E Bridge Notes converted their notes into our 12.5% Convertible Secured Promissory Notes. It was determined that this conversion should have been accounted for as an extinguishment of the old notes and the establishment of new notes. This transaction generated a loss on extinguishment. 4. In 2005, we made a material modification to the terms of our 12.5% Convertible Secured Promissory Notes, in connection with a warrant exchange to eliminate a penalty warrant clause. This modification should have been accounted for as an extinguishment of the old notes and the establishment of new notes. This transaction generated a loss on extinguishment. 5. In 2005, holders of our 8% Secured Convertible Promissory Notes and our 10.9% Secured Convertible Promissory Notes converted principal and interest into shares of our Series G Convertible Preferred Stock and warrants to purchase our common stock. This transaction was originally accounted for as an induced conversion, but it was determined that it should have been accounted for as a debt extinguishment. This transaction generated a gain on extinguishment. 3 The following Items have been amended as a result of this restatement and are included in this Amendment No. 1 on Form 10-QSB/A: PART I. FINANCIAL INFORMATION ITEM 1. Consolidated Condensed Financial Statements (Unaudited) ITEM 2. Management's Discussion and Analysis or Plan of Operation ITEM 3. Controls and Procedures PART II. OTHER INFORMATION ITEM 2. Unregistered Sales of Equity Securities and Use of Proceeds We have not changed any information included in our March 31, 2007 Form 10-QSB filed on May 18, 2007 that is not affected by this amendment. Accordingly, the information included in our March 31, 2007 Form 10-QSB and included in this amendment that is not affected by these items describes conditions as they existed and were presented in our March 31, 2007 Form 10-QSB at the time we filed that report with the Securities and Exchange Commission on May 18, 2007. We have not taken into account any other events occurring after the May 18, 2007 filing of our March 31, 2007 Form 10-QSB that might have affected those disclosures, nor have we modified or updated those disclosures, including the exhibits to our March 31, 2007 Form 10-QSB, to reflect any other subsequent events. Accordingly, you should, in conjunction with reading this amendment to our March 31, 2007 Form 10-QSB, also read our other filings we have made with the Securities and Exchange Commission since May 18, 2007. INTRODUCTION We are a life science company. We use our two fundamental proprietary technologiesanimal genomics and growth and differentiation factors, or GDFs, to discover, develop and commercialize products that we believe will increase livestock quality and production efficiency, improve companion animal health and potentially treat human muscle degenerative diseases and metabolic disorders. Genomics refers to the sequencing and analysis of the genetic makeup of an organism. Our proprietary animal genomics technologies are intended to provide trait identification and predictive diagnostic tools for producers and breeders of beef and dairy cattle, swine, and poultry. We believe that these tools will enable livestock producers and breeders and feedlot operators to improve substantially their production efficiency and help them meet consumer demand for high quality meat products. We believe that animal genomics also has potential for diagnostic use in companion animals, including dogs, cats and horses, to detect disease predisposition, and behavioral and/or performance traits. Commercialization of these diagnostic products for livestock production and animal health does not require FDA approval. Our near-term products are tools that do not involve any animal pharmaceutical drugs or genetic altering of the animal. We have established several relationships through which we commercialize our beef and swine animal genomics technology, and expect to commercialize our chicken genomic technology. We have exclusive agreements with 1) Cargill Incorporated, or Cargill, the worlds second largest beef processor and feedlot operator, 2) the Monsanto Company, or Monsanto, a world leader in swine breeding and 3) Hubbard S.A.S., or Hubbard, a world leading chicken breeder. We also have agreements to provide DNA testing services for the American Kennel Club, the worlds largest canine registry, United Kennel Club, American Angus Association, the worlds largest beef cattle registry, Red Angus Association, American Limousin Association, and American Bucking Bull Association. These non-exclusive DNA testing service contracts are made in the ordinary course of business and contain standard fee-per-test terms with contracts being renewable every three years by mutual consent of the parties.
